internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-114145-00 cc psi b4 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no date of death date of conference legend decedent spouse property dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree date date state statute cite cite cite cite cite cite state issue what amount is deductible under sec_2053 or sec_2053 and what amount is deductible under sec_2056 where the decedent and spouse held property as tenants_by_the_entirety and at the time of decedent’s death property was subject_to a mortgage with respect to which decedent and spouse were jointly and severally liable conclusions under sec_2040 and sec_20_2053-7 one-half the value of property dollar_figurec without reduction for the mortgage balance is includible in the gross_estate as stated in revrul_79_302 one half of the mortgage balance dollar_figured is deductible under sec_2053 or a and the marital_deduction allowed with respect to property is dollar_figuree which amount is equal to dollar_figurec the amount includible in the gross_estate with respect to property less dollar_figured one- half the outstanding balance due on the mortgage on the date of death tam-114145-00 facts decedent died on date a resident of state at the time of his death decedent and spouse owned their residence property located in state as tenants_by_the_entirety the fair_market_value of property on date was dollar_figurea the outstanding mortgage on property on this date was dollar_figureb decedent and spouse were jointly and severally liable for the balance due on the mortgage decedent’s estate filed form_706 united_states estate and generation-skipping_transfer_tax return on date on schedule e of form_706 decedent’s estate included one-half of the fair_market_value of property in the amount of dollar_figurec on schedule k of form_706 decedent’s estate deducted one-half of the outstanding mortgage on property in the amount of dollar_figured on schedule m of form_706 decedent’s estate claimed a marital_deduction with respect to property of dollar_figurec the amount included with respect to property on schedule e decedent’s estate did not reduce the amount deducted on schedule m by the portion of the outstanding mortgage deducted on schedule k in the alternative decedent’s estate argued that the entire amount of the mortgage is deductible on schedule k under sec_2053 and that the amount allowable as a marital_deduction is limited to one-half the value of property reduced by one half the outstanding balance on the mortgage law and analysis sec_2040 of the code provides that in general the entire value of property_in_which_the_decedent_had_an_interest as a joint tenant with rights of survivorship is includible in the decedent's gross_estate except for that portion of the value of the property that is attributable to the surviving joint owner's contributions toward the purchase of the property sec_2040 provides that notwithstanding sec_2040 only one-half of the value of any qualified_joint_interest is included in a decedent’s gross_estate a qualified_joint_interest is defined in sec_2040 as any interest in property held by the decedent and the decedent’s spouse as tenants_by_the_entirety or joint_tenants with right_of_survivorship but only if the decedent and the spouse of the decedent are the only joint_tenants sec_2053 provides that the value of the taxable_estate is to be determined by deducting from the value of the gross_estate such amounts for claims against the decedent’s estate as are allowable by the laws of the jurisdiction under which the estate is being administered sec_2053 provides that the value of the taxable_estate is to be determined by deducting from the value of the gross_estate amounts for unpaid mortgages on property where the value of decedent’s interest in the property undiminished by the amount of the mortgage is included in the decedent’s gross_estate the deduction for mortgages under sec_2053 a is also limited to such amounts as are allowable under the laws of the jurisdiction where the estate is being administered further sec_2053 provides that these deductions are limited to the extent that the obligations are contracted bona_fide and for adequate_and_full_consideration in money or money’s worth sec_20_2053-7 of the estate_tax regulations provides that a deduction is allowed from a decedent's gross_estate for the full unpaid amount of a mortgage upon any property provided the value of the property undiminished by the amount of the mortgage is included in tam-114145-00 the value of the gross_estate if the decedent’s estate is liable for the amount of the mortgage the full value of the property subject_to the mortgage must be included as part of the value of the gross_estate and the amount of the mortgage is allowed as a deduction but if the decedent’s estate is not so liable only the value of the equity_of_redemption or the value of the property less the mortgage or indebtedness need be returned as part of the value of the gross_estate sec_2056 provides that in general the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_20_2056_b_-4 provides that the marital_deduction may be taken only with respect to the net value of any deductible_interest which passes_from_the_decedent_to_his_surviving_spouse the same principles being applicable as if the amount of a gift to the spouse were being determined sec_20_2056_b_-4 provides that if a property interest passes from the decedent to the surviving_spouse subject_to a mortgage or other encumbrance or if an obligation is imposed on the surviving_spouse by the decedent in connection with the passing of a property interest the value of the property interest is to be reduced by the amount of the mortgage other encumbrance or obligation sec_2056 provides that nothing in sec_2056 or any other provision of chapter of the internal_revenue_code regarding the estate_tax shall allow the value of any interest in property to be deducted for estate_tax purposes more than once with respect to the same decedent revrul_79_302 1979_2_cb_328 considers a situation where the decedent a and the decedent’s spouse b owned a residence as joint_tenants with rights of survivorship a portion of the purchase_price was obtained through a mortgage on which the spouses were jointly and severally liable the revenue_ruling discusses the co-tenants liability under the mortgage as follows under the law of state x a and b were jointly and severally liable on the mortgage debt and thus each co-tenant was personally and primarily liable for the entire debt under state x law if either co-tenant was required to satisfy more than one-half of the debt the co-tenant paying more than one-half the debt would be entitled to contribution from the other co-tenant to the extent of the excess of the amount_paid over one-half of the amount of the debt upon a’s death b succeeded to the sole ownership of the residence and under local law a’s estate and b became jointly and severally liable for the mortgage debt the revenue_ruling concludes that in view of state x law the amount deductible from the decedent’s gross_estate under either sec_2053 as a claim against the estate or under sec_2053 as a mortgage on property included in the gross_estate is one-half the mortgage balance the amount representing the extent to which a’s estate is ultimately liable for payment tam-114145-00 of the mortgage under applicable state statutory law where property owned by a decedent that is subject_to a lien passes to a distributee at his or her death the encumbrance on the property is not chargeable at first instance against the assets of the estate rather any encumbrance is first chargeable against the property subject_to the encumbrance state statute if there is a deficiency after any mortgage foreclosure sale the decedent’s estate would generally be liable for the deficiency cite state courts have applied this statutory rule where property subject_to the mortgage is held by the decedent and his spouse as tenants_by_the_entirety and the property passes to the surviving_spouse on the decedent’s death thus several state courts have held that where property is held by the decedent and spouse as tenants by the entireties on the decedent’s death the spouse succeeds to ownership of the property subject_to any existing mortgage cite see also cite involving a predecessor statute as is the case where the mortgaged property is owned by the decedent outright the mortgaged property is the primary fund for payment of the debt and the decedent’s estate is only secondarily liable if the mortgage is in default and the foreclosure sale results in a deficiency the estate would be liable for the deficiency to the extent of the decedent’s personal liability under the mortgage cite supra under state law if two or more persons sign as indorsers as part of the same transaction they are jointly and severally liable and the holder of the instrument may proceed against any and all indorsers cite where parties are jointly and severally liable each co- owner is principal to the extent of his or her proportionate part of the debt and surety as to the rest of the debt cite upon the death of one of two or more joint obligors in contract the estate becomes jointly and severally liable with the surviving obligors cite in the present case under applicable state law outlined above we believe the rights and obligations of decedent spouse and decedent’s estate with respect to the mortgage are essentially the same as described in revrul_79_302 therefore we conclude as follows under sec_2040 and sec_20_2053-7 one-half the value of property dollar_figurec without reduction for the mortgage balance is includible in the gross_estate as stated in revrul_79_302 one half of the mortgage balance dollar_figurec is deductible under sec_2053 or a and the marital_deduction allowed with respect to property is dollar_figuree which amount is equal to dollar_figurec the amount includible in the gross_estate with respect to property less dollar_figured one-half the outstanding balance due on the mortgage on the date of death under sec_20_2056_b_-4 and b this amount reflects the net value of the portion of property included in the gross_estate that passes to spouse see also sec_2056 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
